

117 SRES 26 IS: Expressing the sense of the Senate that the activities of Russian national Yevgeniy Prigozhin and his affiliated entities pose a threat to the national interests and national security of the United States and allies and partners of the United States around the world.
U.S. Senate
2021-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 26IN THE SENATE OF THE UNITED STATESFebruary 3, 2021Mr. Coons (for himself, Mr. Rubio, Mrs. Shaheen, and Mr. Durbin) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONExpressing the sense of the Senate that the activities of Russian national Yevgeniy Prigozhin and his affiliated entities pose a threat to the national interests and national security of the United States and allies and partners of the United States around the world.Whereas Yevgeniy Prigozhin is a Russian national who has maintained close personal ties with Russian Federation President Vladimir Putin since the early 2000s;Whereas Yevgeniy Prigozhin is the presumed financier of the Wagner Group, also known as the Private Military Company (PMC) Wagner, a Russian mercenary organization staffed by current and former military and intelligence officers, and is the financier of the Internet Research Agency and other organizations engaged in online influence operations;Whereas entities such as Wagner have been linked to the Government of the Russian Federation and are used to conduct military action, subversive operations, and disinformation campaigns on the Government’s behalf while giving it an appearance of plausible deniability;Whereas the Wagner Group was involved in the Russian Federation’s military takeover and illegal annexation of Ukraine’s Crimea region in February and March 2014, and in the subsequent insurgencies in the eastern Ukrainian regions of Donetsk and Luhansk;Whereas the Wagner Group has been providing military support to the regime of Bashar al-Assad in Syria since 2015, fighting alongside its forces and helping it recapture significant parts of the country;Whereas, on February 7, 2018, the Wagner Group led an armed assault on United States troops near the city of Deir al-Zour in eastern Syria, prompting a United States counterattack, in what the Washington Post has described as “the deadliest United States-Russia clash since the Cold War”;Whereas the Wagner Group has sent mercenaries, artillery, tanks, drones, and ammunition to Libya in violation of a United Nations arms embargo;Whereas a United Nations report made public on May 6, 2020, concluded that the Wagner Group has operated up to 1,200 military contractors in Libya, including snipers and specialized military teams, serving “as an effective force multiplier” for Khalifa Haftar’s Libyan National Army; Whereas Yevgeniy Prigozhin and his affiliated entities have been tied to influence operations on behalf of the Government of the Russian Federation in Africa, with entities associated with Prigozhin reportedly operating in at least 20 countries, including the Central African Republic, Madagascar, Mozambique, and Sudan;Whereas about 235 Russian military and private security personnel have deployed to the Central African Republic since 2017, some of whom are reportedly employed by the Wagner Group, and some of whom provide personal security for President Faustin-Archange Touadéra;Whereas Russian national Valery Zakharov, who is reportedly a former intelligence official, has served as a top national security advisor to Central African Republic President Faustin-Archange Touadéra since at least 2018;Whereas, in July 2018, Russian journalists Orkhan Dzhemal, Kirill Radchenko, and Alexander Rastorguyev were murdered in the Central African Republic while working on a documentary about the activities of the Wagner Group in that country;Whereas neither the Government of the Central African Republic nor the Government of the Russian Federation are conducting credible and thorough investigations into the murder of these 3 journalists;Whereas, according to an investigation by the London-based Dossier Center, the journalists had been tracked by officers of the Central African Republic gendarmerie who were in close communication with Russian nationals with ties to Prigozhin, including Alexander Sotov, who in turn was reportedly in contact with Zakharov;Whereas companies owned by Yevgeniy Prigozhin reportedly had made regular payments to senior Central African Republic officials, including the Police Chief and the Minister of National Security;Whereas, on December 20, 2016, the Department of the Treasury designated Yevgeniy Prigozhin under Executive Order 13661, Blocking Property of Additional Persons Contributing to the Situation in Ukraine, for having materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services in support of, senior officials of the Russian Federation;Whereas, on June 20, 2017, the Department of the Treasury designated the Wagner Group under Executive Order 13660, Blocking Property of Certain Persons Contributing to the Situation in Ukraine, for being responsible for or complicit in, or having engaged in, directly or indirectly, actions or policies that threaten the peace, security, stability, sovereignty, or territorial integrity of Ukraine;Whereas, on March 15, 2018, the Department of the Treasury designated Yevgeniy Prigozhin, his affiliated entities, including the Internet Research Agency, and his subordinates under Executive Order 13694, Blocking the Property of Certain Persons Engaging in Significant Malicious Cyber-Enabled Activities, for being involved in interfering with [United States] election processes or institutions;Whereas, on February 16, 2018, the Department of Justice announced the indictment of Yevgeniy Prigozhin and his affiliated entities, including the Internet Research Agency, for engaging in operations to interfere with the United States political system, including the 2016 United States presidential election and conducting information warfare against the United States;Whereas, on September 20, 2018, the Department of State added Prigozhin, his affiliated entities, including the Internet Research Agency, and the Wagner Group to the list of persons identified as part of, or operating for or on behalf of, the defense or intelligence sectors of the Government of the Russian Federation under section 231 of the Countering America’s Adversaries Through Sanctions Act (22 U.S.C. 9525); Whereas, on September 30, 2019, under Executive Order 13848, the Department of the Treasury took additional steps to increase pressure on Prigozhin by designating physical assets—3 aircraft and a yacht—and 3 associated front companies of his;Whereas, on February 15, 2019, Gavin Williamson, then-United Kingdom Defense Secretary, said that the clandestine use of proxies, mercenary armies like the infamous and unaccountable Wagner Group, allows the Kremlin to get away with murder while denying the blood on their hands;Whereas, on December 13, 2018, John Bolton, then-Assistant to the President for National Security Affairs, affirmed that the predatory practices pursued by China and Russia … in Africa … pose a significant threat to United States national security interests; andWhereas General Stephen J. Townsend, Commander of the United States Africa Command, on April 2, 2019, expressed great concern about the Wagner group, and, on January 30, 2020, noted that private military contractors such as Wagner, are leading the fight in Libya against the UN-backed and U.S.-recognized Government of National Accord: Now, therefore, be itThat it is the sense of the Senate that—(1)the activities of Russian national Yevgeniy Prigozhin, his affiliated entities, and the Wagner Group pose a threat to the national interests and national security of the United States allies and partners of the United States around the world; and(2)the President, in addition to maintaining sanctions on Yevgeniy Prigozhin, his affiliated entities, and the Wagner Group, should—(A)work with Congress to develop and execute a strategy drawing on the multiple instruments of United States national power available to the President, to counter the malign influence and activities of Prigozhin, the entities linked to him, and the Wagner Group; and(B)coordinate that strategy with international partners, while exhorting them to strengthen sanctions against Prigozhin and his entities and explore new avenues for curbing his destabilizing activities.